DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
During a telephone conversation with Chase Brill (Reg. No. 61378) on 05/31/2022 a provisional election was made without traverse to prosecute the invention of species I, claim 1-9 and 12-13. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

This application contains claims directed to the following patentably distinct species
I. 	Claim 1-8, 9, 12-13 drawn to an imaging device having a speckle  device that compromising a diffuser;  Fig. 9A-B.
II.	Claim 1-8, 10, 12-13 drawn to drawn to an imaging device having a speckle  device that compromising a moving device; Fig. 10.
III. 	Claim 1-8, 11, 12-13 drawn to an imaging device  compromising an endoscope; Fig. 18.
  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is a generic claim in species groups I-III.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-4, 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (WO2017141524A1) (hereinafter Ichiki) and further in view of MANNOH et al. (WO2018126114A2)  (hereinafter MANNOH).
Note: US publication US20190045112A1, an equivalent of WO2017141524A1, is used as English translation for WO2017141524A1, and thereby US20190045112A1 is used for claim mapping.
Note: US publication US 20190328309A1, an equivalent of WO2018126114A2, is used as English translation for WO2018126114A2, and thereby US 20190328309A1 is used for claim mapping.

Regarding Claim 1, Ichiki meets the claim limitations as follows:
An image-capturing device [i.e. imaging apparatus; Fig. 1-5, and associated text, Para 0074] comprising: 
an illumination light source conﬁgured to emit illumination light to illuminate an object; [i.e. incoherent light source 12 irradiates the imaging object O with incoherent light; Fig. 1-5 and associated text, Para 0074, 0077]
a laser light source conﬁgured to emit laser light with a peak wavelength in a range of wavelengths absorbed or reﬂected (i.e. scattered) by at least one region of the object; [i.e. coherent light source 11 irradiates an imaging object O with coherent light which is scattered from the imaging Object. The coherent light emitted from the coherent light source 11 denotes light in which the phase relationship between light waves at arbitrary two points in a light ﬂux is invariable and constant in terms of time; Fig. 1-5, and associated text, Para 0075-0076, 0079]
an imaging device conﬁgured to take an image of the object; [i.e. speckle imaging unit 13, and a non-speckle imaging unit 14; Fig. 1-5 and associated text, Para 0074]
a speckle variable device (i.e. coherent light source) conﬁgured to change a speckle pattern in an image acquired by the imaging device over time; [i.e. speckle imaging is performed on the basis of scattered light obtained from the imaging object O irradiated with the coherent light.; Fig. 1-5 and associated text, Para 0006, 0079, 0141, and in the speckle imaging unit 13, the luminance distribution of the speckle in the captured image is calculated; Para 0081, 0143, when the scattering ﬂuid such as blood moves or changes with time, the speckle also varies with time; thereby speckle pattern changes over time in the image acquired; Para 0083, 0145] and 
an image processing device [i.e. speckle imaging unit, non-speckle imaging unit, Combination Unit and Analysis Unit] conﬁgured to process the image acquired by the imaging device, which comprises: 
measuring a change over time in an intensity signal from each pixel constituting the image, [i.e. the luminance distribution of the speckle in the captured image is calculated; Para 0083, 0143] and dividing an imaged region of the object into a plurality of portions based on a waveform of the change in the intensity signal over time. [i.e. when the scattering ﬂuid such as blood moves or changes with time, the speckle also varies with time. For this reason, it is possible to observe the boundary between the ﬂuid and other portions.; Para 0083, and identifying the position of a blood vessel; Para 0102, indicating dividing the image region based on the change in the intensity (i.e. luminance distribution), and the display unit 19 may display the luminance distribution measured by the speckle imaging unit 13 and the non-speckle imaging unit 14 so as to be superimposed on the speckle image.; Para 0100, and may allow to grasp the type of blood vessel such as whether the imaged blood vessel is an artery or a vein.; Para 0114, and also makes it possible to accurately observe the relative position of the blood vessel to the biological tissue; 0125]
Ichiki does not explicitly disclose the following claim limitations:
… measuring a change over time in an intensity signal from each pixel constituting the image, and dividing an imaged region of the object into a plurality of portions based on a waveform of the change in the intensity signal over time.
However, in the same field of endeavor MANNOH discloses the deficient claim limitations, as follows:
… measuring a change over time in an intensity signal from each pixel constituting the image, and dividing an imaged region of the object into a plurality of portions based on a waveform of the change in the intensity signal over time. [i.e. illuminating a tissue surface with a coherent light which produces an speckle pattern in the image and calculates the speckle contrast over a number of pixels which shows a plurality of regions based on the change in intensity signal in the captured image over time and display the speckle contrast image; Fig. 1, 3-4, and associated text, Para 0011-0012, 0018-0021, 0061, 0093] 
Ichiki discloses a device for capturing a speckle image and generating a speckle contrast image and displaying the speckle image that shows the different regions. MANNOH discloses the similar device that captures the speckle image and calculating a speckle contrast image and displaying the speckle contrast image where the image region is divided in to plurality of portions and displaying the contrast image that shows the divide portions in the image, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Ichiki and MANNOH would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ichiki add the teachings of MANNOH as above, in order to distinguish between vascularized and compromised parathyroid glands. [MANNOH: Para 0010]

Regarding claim 2, Ichiki and MANNOH meet the claim limitations as set forth in claim 1.
The image-capturing device according to claim 1, wherein the image processing device is conﬁgured to calculate a feature of a speckle signal for each of a single pixel or a plurality of pixels based on the waveform of the change in the intensity signal over time, and to allot each of the single or the plurality of pixels to one of the plurality of portions based on the feature (i.e. speckle contrast). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Regarding claim 3, Ichikis and MANNOH meet the claim limitations as set forth in claim 1 and 2.
The image-capturing device according to claim 2, wherein the feature is a speckle contrast. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 4, Ichikis and MANNOH meet the claim limitations as set forth in claim 1 and 2.
The image-capturing device according to claim 2, wherein the image processing device is conﬁgured to generate emphasizing image data of an imaged region of the object based on the feature, and to output the emphasizing image data together with image data of the imaged region of the object. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 8, Ichikis and MANNOH meet the claim limitations as set forth in claim 1.
The image-capturing device according to claim 1, wherein the object comprises a biological tissue. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 12  and 13, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 12 and 13, Ichiki and MANNOH meet the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (WO2017141524A1) (hereinafter Ichiki) and further in view of MANNOH et al. (WO2018126114A2)  (hereinafter MANNOH) and further in view of Hill (US20070052953A1)  (hereinafter Hill).
Note: US publication US20190045112A1, an equivalent of WO2017141524A1, is used as English translation for WO2017141524A1, and thereby US20190045112A1 is used for claim mapping.
Note: US publication US 20190328309A1, an equivalent of WO2018126114A2, is used as English translation for WO2018126114A2, and thereby US 20190328309A1 is used for claim mapping.

Regarding Claim 5, Note the Rejection for claim 1, wherein Ichiki and MANNOH do not explicitly disclose the following claim limitations:
The image-capturing device according to claim 1, wherein the peak wavelength of the laser light is in a visible range.
However, in the same field of endeavor Hill discloses the deficient claim limitations, as follows:
The image-capturing device according to claim 1, wherein the peak wavelength of the laser light is in a visible range. [i.e. discloses a coherent laser light source generating a coherent light beams in any suitable wavelength including visible wavelengths; Fig.2, and associated text, Para 0056] 
Ichiki and MANNOH disclose a device for capturing a speckle image using a coherent light source. Hill discloses a coherent laser light source generating a coherent light beams in any suitable wavelength including visible wavelengths, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Ichiki, MANNOH and Hill would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ichiki and MANNOH add the teachings of Hill as above, in order to generate the coherent laser light in the visible spectrum. [Hill: Para 0056]

Regarding Claim 7, Note the Rejection for claim 1 and 5, wherein Hill further discloses
The image-capturing device according to claim 1, wherein the laser light source is a laser the speckle variable device comprises a driving circuit conﬁgured to drive the laser diode to modulate the laser light. [i.e. the illumination system contains a laser light source and a diffuser that is configured to rotate, modulate or vibrate the diffuser during the illumination of the specimen, there by modulating a laser light; Para 0057]

Regarding Claim 9, Note the Rejection for claim 1, 5 and 7, wherein Hill further discloses
The image-capturing device according to claim 1, wherein the speckle variable device comprises: a diﬀuser disposed in an optical path of the laser light; [i.e. illumination system contains a diffuser; Fig. 1-2, and associated text, Para 0043, 0057] and an actuator (i.e. motor) conﬁgured to move (i.e. rotate) the diﬀuser to change an incident position of the laser light on the diﬀuser. [i.e. illumination system is conﬁgured to alter a position of diﬀuser during illumination of the specimen.; Para 0057, and  diffuser is coupled to the motor which is configured to rotate the diffuser at a selected speed where Motor may be controlled by the system.; Para 0058]



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (WO2017141524A1) (hereinafter Ichiki) and further in view of MANNOH et al. (WO2018126114A2)  (hereinafter MANNOH) and further in view of Hill (US20070052953A1)  (hereinafter Hill) and further in view of Buckler (US20190320127A1)  (hereinafter Buckler).
Note: US publication US20190045112A1, an equivalent of WO2017141524A1, is used as English translation for WO2017141524A1, and thereby US20190045112A1 is used for claim mapping.
Note: US publication US 20190328309A1, an equivalent of WO2018126114A2, is used as English translation for WO2018126114A2, and thereby US 20190328309A1 is used for claim mapping.

Regarding Claim 6, Note the Rejection for claim 5, wherein Ichiki, MANNOH and Hill do not explicitly disclose the following claim limitations:
The image-capturing device according to claim 5, wherein the imaging device is a color image sensor comprising pixels each comprising an R subpixel, a G subpixel, and a B subpixel, and wherein the image processing device is conﬁgured to select a signal output from at least one subpixel of a color or a plurality of colors comprising a subpixel of a color in a wavelength range covering the peak wavelength of the laser light from among the R subpixel, the G subpixel, and the B subpixel as the intensity signal of each of the pixels.
However, in the same field of endeavor Buckler discloses the deficient claim limitations, as follows:
The image-capturing device according to claim 5, wherein the imaging device is a color image sensor comprising pixels each comprising an R subpixel, a G subpixel, and a B subpixel, and wherein the image processing device is conﬁgured to select a signal output from at least one subpixel of a color or a plurality of colors comprising a subpixel of a color in a wavelength range covering the peak wavelength of the laser light from among the R subpixel, the G subpixel, and the B subpixel as the intensity signal of each of the pixels. [i.e. image sensor includes a combination of red subpixels, blue subpixels, and green subpixels, conﬁgured to detect a speciﬁc colors and may be arranged in a Bayer color pattern, and each subpixel may be output to a processor for further processing; Fig. 1, 3A-3B, 4A and associated text, Para 0024-0027, 0038, 0045-0046, 0049]
Ichiki, MANNOH and Hill discloses an image sensor to capture the image of an object. Buckler discloses the detail of the image sensor that includes a combination of red subpixels, blue subpixels, and green subpixels, conﬁgured to detect a speciﬁc colors and may be arranged in a Bayer color pattern, and each subpixel may be output to a processor for further processing, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Ichiki, MANNOH, Hill and Buckler would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ichiki, MANNOH and Hill add the teachings of Buckler as above, in order to capture input image data using substantially all of the subpixels in its subpixel array. [Buckler: Para 0038]



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20110317130 A1 related to Methods for Operating Scanning Laser Projectors to Reduce Speckle and Image Flicker.
US 20170156605 A1 related to Imaging Apparatus And Imaging Method.
US 20210282655 A1 related to System And Method For Rapid Examination of Vasculature And Particulate Flow Using Laser Speckle Contrast Imaging.
US 20220007997 A1 related to Combined Fluorescence and Laser Speckle Contrast Imaging System and Applications of Same.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488